Case: 19-51002      Document: 00515448238         Page: 1    Date Filed: 06/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-51002                            June 10, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDY THOMAS SCHUMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:09-CR-53-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Andy Schuman was serving separate terms of supervised release for two
different drug convictions. One conviction was from 2003; the one in this case
was from 2009. The district court found that he violated the conditions of
release by using amphetamines and failing to comply with his drug treatment
plan. In this case, the court sentenced him to a prison term of twelve months.
That sentence would run consecutive to the ten-month sentence ordered in the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-51002       Document: 00515448238         Page: 2    Date Filed: 06/10/2020


                                      No. 19-51002

other case. Schuman argues that the twelve-month sentence in this case was
substantively unreasonable (the appeal of his revocation sentence in the other
case was dismissed after counsel filed an Anders brief).
       Schuman contends this revocation sentence was unreasonably high
because his personal circumstances, specifically his substance abuse problem,
did not warrant a consecutive twelve-month sentence. He also claims that the
term was unnecessary to protect the public because his criminal history did
not involve violence.       But     the    district   court     considered      Schuman’s
arguments for residential treatment and his defense that he was nonviolent.
Schuman has not shown that the district court, when imposing the sentence,
failed to consider a significant factor, considered an improper factor, or made
a clear error of judgment in balancing the relevant factors. See United States
v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). Furthermore, his sentence was
within the advisory range and therefore presumed reasonable. See United
States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006). As such, he has not shown
that the district court abused its discretion by imposing a substantively
unreasonable sentence. 1 See Warren, 720 F.3d at 332.
       AFFIRMED.




       1  The parties dispute whether Schuman’s appeal is subject to plain error review in
light of Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020). It is unnecessary
to determine whether plain error applies because Schuman cannot prevail even assuming he
preserved his objection to the sentence.


                                             2